UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7015



In Re: BOBBY RAY BROWN,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-92-679-2)


Submitted:   November 18, 1999            Decided:   December 3, 1999


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bobby Ray Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Ray Brown petitions this court to issue a writ of man-

damus ordering the district court and the Attorney General of North

Carolina to give Brown a copy of a sealed exhibit from a petition

for habeas corpus, 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999),

ruled on by the district court in 1994.

     The record of Brown's state court conviction, including the

exhibit in question, was not retained in the district court, but

was returned to the state attorney general.    Federal courts do not

have general power to compel action by state officials, Davis v.

Lansing, 851 F.2d 72, 74 (4th Cir. 1988), or by private individuals

such as Brown's prior counsel, whom he asserts also has a copy of

the exhibit.    See 28 U.S.C. § 1361 (1994).   Therefore, we are un-

able to grant Brown the relief he seeks, and we deny his petition

for a writ of mandamus.     We deny his motion to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and oral argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2